COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





OLD HAVANA INN, LLC AND HOTEL
HAVANA, LLC,

                            Appellants,

v.


KIAN MASHADI AND SHAHRAM
YEKTARAD, INDIVIDUALLY AND
D/B/A COOL CAFÉ,

                            Appellees.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00191-CV

Appeal from the

County Court at Law No. 10

of Bexar County, Texas 

(TC# 353779) 






MEMORANDUM  OPINION

            Pending before the Court is a joint motion to dismiss.  The motion states that the parties
have reached a settlement agreement, resolving all issues and claims between them.  The parties
request an order releasing a certificate of deposit that was made in lieu of a supersedeas bond. 
The motion is granted.  See Tex.R.App.P. 42.1(a)(2).  All claims and counterclaims are
dismissed with prejudice.  In accordance with the parties’ agreement, the Bexar County Clerk
shall release the certificate of deposit in lieu of supersedeas bond as follows:  $25,000 to the
Rosenblatt Law Firm, P.C. and the remaining balance to Hotel Havana, L.L.C.  Because the
motion does not address costs on appeal, those costs are taxed against Appellants.  See
Tex.R.App.P. 42.1(d).

January 5, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.